      Case 1:20-cv-00007-LGS-KHP Document 208 Filed 11/05/20 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE
 COMMISSION,
                Plaintiff,                           Civil Action No. 1:20-CV-00007-LGS
     v.

 STEVE M. BAJIC,
 RAJESH TANEJA,
 NORFOLK HEIGHTS LTD.,
 FOUNTAIN DRIVE LTD.,
 ISLAND FORTUNE GLOBAL LTD.,
 CRYSTALMOUNT LTD.,
 WISDOM CHAIN LTD.,
 SSID LTD.,
 SURE MIGHTY LTD.,
 TAMARIND INVESTMENTS INC.,
 KENNETH CIAPALA,
 ANTHONY KILLARNEY,
 BLACKLIGHT SA,
 CHRISTOPHER LEE MCKNIGHT, and
 AARON DALE WISE,

                        Defendants.


                                  JOINT STATUS REPORT

         Pursuant to paragraph 13 of the Court’s Civil Case Management Plan and Scheduling

Order (Dkt. No. 137), the undersigned parties, including plaintiff Securities and Exchange

Commission (“Commission”), Steve Bajic, Rajesh Taneja, Christopher McKnight, Aaron Wise,

Kenneth Ciapala and Anthony Killarney, provide the following status report to describe the

status as to each defendant and the items referenced in Rule IV.A.2 of the Court’s Individual

Rules.

                              Status as to Individual Defendants

A.       Defendants Wise, McKnight and Taneja

         The Commission, along with counsel for defendants Wise, McKnight and Taneja, report

                                                1
      Case 1:20-cv-00007-LGS-KHP Document 208 Filed 11/05/20 Page 2 of 6




that they have reached agreements in principle to settle the Commission’s claims against

defendants Wise, McKnight and Taneja. Those agreements in principle require approval from

the Commission, and the Commission’s counsel is in the process of seeking that approval and

expects to be able to report to the Court further within the next two weeks. If the Commission

approves the settlements, the parties will submit their agreements, in the form of motions for

approval, proposed final judgments and consent agreements, for the Court’s approval. The time

to respond to the Complaint for defendant Wise has been extended to November 25, 2020. The

time to respond to the Complaint for defendant McKnight has been extended to November 29,

2020. The time to respond to the Complaint for defendant Taneja has been extended to

November 30, 2020.

B.      Defendant Bajic

        The time to respond to the Complaint for defendant Bajic has been extended to

November 30, 2020. The Commission’s counsel and Bajic have been involved in extensive

settlement negotiations and have reached an agreement in principle as to some of the terms of a

settlement but are still working to reach agreement on other terms. The Commission’s counsel

and Bajic believe that additional time to allow their settlement negotiations to proceed would be

useful and that it is unlikely that they will litigate this case.

C.      Defendant Ciapala

        The time to respond to the Complaint for defendant Ciapala has been extended to January

8, 2021. The Commission’s counsel and Ciapala have also been involved in productive

settlement negotiations. The Commission’s counsel and Ciapala believe that additional time to

allow their settlement negotiations to proceed would be useful and that it is unlikely that they

will litigate this case.


                                                    2
      Case 1:20-cv-00007-LGS-KHP Document 208 Filed 11/05/20 Page 3 of 6




D.     Defendant Killarney

       On October 29, 2020, in response to defendant Killarney’s pre-motion letter seeking

leave to file a motion to dismiss the Complaint, the Court ordered the Commission to file an

amended complaint to provide additional detail as to Killarney. The amended complaint is due

on November 19, 2020. Once Killarney answers the amended complaint, the parties will discuss

a plan to litigate the Commission’s claims against Killarney and will present a proposed joint

schedule to the Court. The Commission’s counsel has also engaged in preliminary settlement

negotiations with Killarney’s counsel and will continue to pursue those discussions.

                                        Pending Motions

       1.      A pending letter request by the Commission (Docket Nos. 194, 194-1) seeks to

freeze securities that were transferred back to their United States transfer agents by defendants

against whom the Court has already issued final judgments. The Court ordered that any

objection to this motion be filed by October 27, and no such objections were filed. The

Commission respectfully requests that the Court issue its proposed order freezing those securities

until further order of the Court. See Docket No. 194-1.

       2.      The Court has scheduled a hearing on an Order to Show Cause as to why default

judgments should not be entered against defendants SSID Ltd. and Blacklight SA for November

5, 2020 at 10:30 am. The Commission has filed proposed final judgments as to both defendants.

       3.      On September 4, 2020, the Court granted the Commission’s request for a default

judgment against Tamarind Investments, Inc. and then referred the matter to a magistrate judge

for a hearing on the issue of damages. That hearing is scheduled for December 9, 2020 at 10 am.




                                                 3
      Case 1:20-cv-00007-LGS-KHP Document 208 Filed 11/05/20 Page 4 of 6




             Commission’s Claims Against The Other Defendants Are Resolved

       The Commission’s claims as to defendants Norfolk Heights Ltd., Fountain Drive Ltd.,

Island Fortune Global Ltd., Crystalmount Ltd., Wisdom Chain Ltd., and Sure Mighty Ltd. were

resolved by the entry of final judgments against them on May 7, 2020. The Commission’s

claims as to defendant Tamarind Investments Inc. were resolved by the granting of default

judgment against it on September 4, 2020, though the terms of that order are still pending.


Respectfully submitted,

SECURITIES AND EXCHANGE COMMISSION

/s/ Kathleen Shields
Kathleen Burdette Shields (Mass Bar No. 637438)
Rebecca Israel (NY Bar No. 4783304)
Eric A. Forni (Mass Bar No. 669685)
SECURITIES AND EXCHANGE COMMISSION
Boston Regional Office
33 Arch St., 24th Floor
Boston, MA 02110
Phone: (617) 573-8904 (Shields direct);
(617) 573-4582 (Israel direct)
Fax: (617) 573-4590 (fax)
shieldska@sec.gov; israelr@sec.gov

STEVE BAJIC

/s/ Steve Bajic
Steve Bajic

AARON WISE

/s/ Joshua Dunn
Joshua Dunn
Vedder Price
1633 Broadway, 31st Floor
New York, NY 10019
Phone: (212) 407-7700
Fax: (212) 407-7799
jdunn@vedderprice.com



                                                4
     Case 1:20-cv-00007-LGS-KHP Document 208 Filed 11/05/20 Page 5 of 6




CHRISTOPHER MCKNIGHT

/s/ Robert A. Giacovas
Robert A. Giacovas
Anna Pia D. Felix
Lazare Potter Giacovas & Moyle LLP
747 Third Ave., 16th Floor
New York, NY 10017
Phone: (212) 758-9300
Fax: (212) 888-0919
Rgiacovas@lpgmlaw.com
afelix@lpgmlaw.com

RAJESTH TANEJA

/s/ Tor Ekeland
Tor Ekeland
Tor Ekeland Law, PLLC
30 Wall Street
New York, NY 10005
Phone: (781) 737-7264
tor@torekeland.com


KENNETH CIAPALA

/s/ Michael Ferrara
Michael Ferrara (admitted pro hac vice)
Kaplan Hecker & Fink LLP
350 Fifth Avenue | Suite 7110
New York, New York 10118
Phone: (929) 294-2529
mferrara@kaplanhecker.com


ANTHONY KILLARNEY

/s/ Michael Liftik
Michael Liftik
Quinn Emanuel Urquhart & Sullivan, LLP
1300 I Street NW, Suite 900
Washington, D.C. 20005
Phone: (202) 538-8141
michaelliftik@quinnemanuel.com




                                          5
      Case 1:20-cv-00007-LGS-KHP Document 208 Filed 11/05/20 Page 6 of 6




                                  CERTIFICATE OF SERVICE

        I hereby certify that, on November 5, 2020, a true and correct copy of this document was
filed through the Court’s CM/ECF system, and accordingly, this document will be sent
electronically to all participants registered to receive electronic notice in this case, and that I will
serve the document via e-mail upon the remaining parties not registered to receive electronic
notice through the CM/ECF system, or provide their Swiss counsel of notice of the filing.

                                                                /s Kathleen Shields
                                                                Kathleen Shields




                                                   6
